 



Exhibit 10.5

CONSULTING AGREEMENT

     This Consulting Agreement (hereinafter “Agreement”) made and entered into
this 10th day of May, 2004 (the “Effective Date”) by and between aaiPharma Inc.,
a Delaware corporation, having its principal place of business at 2320
Scientific Park Drive, Wilmington, North Carolina 28405, including its
subsidiaries, (hereinafter “aaiPharma”) and William L. Ginna, Jr., with an
address of 1200 Clipper Lane, Wilmington, NC 28405 (hereinafter “Consultant”).

W I T N E S S E T H

     WHEREAS, aaiPharma desires to have Consultant perform certain consulting
services for and on behalf of aaiPharma;

     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth hereinafter and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows:

ARTICLE I
SERVICES

     Consultant shall render consulting services as reasonably requested by the
Chief Executive Officer involving activities that Consultant was engaged in on
behalf of aaiPharma prior to the Effective Date or as otherwise agreed to by
Consultant and aaiPharma’s Chief Executive Officer. Consultant agrees that he
shall be available during aaiPharma’s normal business hours May 11, 2004 through
May 10, 2005.

ARTICLE II
COMPENSATION

     aaiPharma Inc. shall pay Consultant the Consulting Payment as that term is
defined in the letter dated May 10, 2004 from aaiPharma to Consultant (the
“Letter Agreement”).

ARTICLE III
TERM AND TERMINATION

     This Agreement shall commence on May 11, 2004 and terminate on May 10, 2005
unless terminated earlier as set forth in the Letter Agreement.

ARTICLE IV
CONFIDENTIALITY

     The terms of the Confidentiality Agreement dated February 1, 2000 between
Consultant and aaiPharma Inc. are incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



CONSULTING AGREEMENT
Page 2 of 2

ARTICLE V
RELATIONSHIP BETWEEN THE PARTIES

     Consultant is retained only for the purposes and to the extent set forth in
the Purpose of this Agreement, and his relationship to aaiPharma shall be that
of an independent contractor. As such Consultant shall not be entitled to any
pension, stock, bonus, profit-sharing, health, or similar benefits which are
available to aaiPharma employees.

ARTICLE VI
MISCELLANEOUS

     This Agreement may be amended only by written instrument executed by both
parties. This Agreement shall be interpreted in accordance with the laws of the
State of North Carolina. Neither party shall be liable for consequential,
punitive or exemplary damages with respect to this Agreement.

     IN WITNESS WHEREOF, aaiPharma has caused this Agreement to be executed in
its corporate name by a duly authorized officer, and Consultant has set his hand
and seal, as of the day and year first above written.

          CONSULTANT    
 
       
By:
  /s/ William L. Ginna, Jr.    

       

  William L. Ginna, Jr.    
 
       
 
        aaiPHARMA INC.    
 
       
By:
  /s/ Greg Rayburn    

       

  Name: Greg Rayburn
Title: COO    

 